    Case 6:06-cr-60011-AA      Document 342      Filed 09/14/20   Page 1 of 2




MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
E-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT JOSEPH DIBEE

                     UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                  Case No. 6:06-cr-60011-AA-1
                  Plaintiff,
                                            UNOPPOSED MOTION TO
                                            CONTINUE TRIAL DATE
                     vs.


 JOSEPH DIBEE,

 Defendant(s).


      Joseph Dibee, through counsel, Matthew Schindler, moves the Court to

continue the trial date from April 30, 2019 for approximately 90 days. This motion

is made based on the need for time to complete reviewing discovery, investigate the

case, conduct research, litigate motions, and consult with Mr. Dibee.

      It is further supported by the linked Declaration of Matthew Schindler.

      Mr. Dibee requests the court find that this continuance constitutes excludable

delay pursuant to Title l8 §§ 3161(h)(7)(A) and (B). The ends of justice served by

granting this motion outweigh the best interests of the public and Mr. Dibee in a

speedy trial because the additional time is necessary to afford defense counsel




Page 1 – UNOPPOSED MOTION TO CONTINUE TRIAL DATE
    Case 6:06-cr-60011-AA       Document 342     Filed 09/14/20    Page 2 of 2




sufficient time to review discovery, investigate the case, conduct research, consult

with Mr. Dibee, and prepare his case for trial

       The government has no objection to this request.



                                   Respectfully submitted on September 14, 2020.




                                   s/Matthew Schindler
                                   Matthew A. Schindler, OSB#964190
                                   Attorney for Joseph Dibee




Page 2 – UNOPPOSED MOTION TO CONTINUE TRIAL DATE
